           Case 1:19-cv-00057-TQL Document 26 Filed 03/26/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

B. M.,                                 :
                                       :
      Plaintiff,                       :
                                       :
              VS.                      :
                                       :                       1 : 19-CV-57 (TQL)
COMMISSONER OF SOCIAL SECURITY, :
                                       :
      Defendant.                       :
______________________________________ :
                                               ORDER
         The above-styled Social Security appeal is presently before the Court on Plaintiff’s Motion

for Attorneys’ Fees. (Doc. 23). The district court entered an order remanding the case to the

administrative level for further proceedings. (Doc. 21). Plaintiff seeks attorneys’ fees pursuant to

28 U.S.C. § 2412(d), a provision of the Equal Access to Justice Act (EAJA). (Doc. 23). Plaintiff

seeks attorneys’ fees in the amount of $8,758.62, based on 42.7 hours of work at a rate of $205.12.

(Doc. 23, pp. 2-3). The Commissioner objects to Plaintiff’s motion because the number of hours

for which Plaintiff seeks compensation is unreasonably excessive. (Doc. 24). Plaintiff filed a reply

but does not appear to seek additional fees for the time spent preparing the reply. (Doc. 25).

                                           DISCUSSION

         The EAJA, as codified at § 2412(d)(1)(A), provides that

                a court shall award to a prevailing party other than the United States
                fees and other expenses, in addition to any costs awarded pursuant
                to subsection (a), incurred by that party in any civil action . . .
                brought by or against the United States in any court having
                jurisdiction of that action, unless the court finds that the position of
                the United States was substantially justified or that special
                circumstances make an award unjust.
          Case 1:19-cv-00057-TQL Document 26 Filed 03/26/21 Page 2 of 3




       The Commissioner notes that the time requested is greater than the high end of the typical

range for EAJA cases and argues that the time spent reviewing the transcript and briefing this

matter should be reduced by at least 4 hours. (Doc. 24, pp. 3-4).

       The district court is responsible for excluding unreasonable or unnecessary hours from an

attorney’s fee award. Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1301 (11th

Cir. 1988). The typical work time in an EAJA case ranges between twenty (20) and forty (40)

hours. See Patterson v. Apfel, 99 F. Supp. 2d 1212, 1214 n.2 (C.D. Cal. 2000) (survey of social

security disability cases suggests an average range of twenty to forty hours); Grey v. Chater, 1997

WL 12806, at *1-2 (S.D.N.Y. Jan. 14, 1997) (citing cases supporting a “twenty to forty hour

benchmark” for social security fee awards); Hardy v. Callahan, 1997 WL 470355, at *9 & n.10

(E.D. Tex. Aug. 11, 1997) (finding that the typical social security fee award under EAJA is

between thirty and forty hours). However, a determination of reasonable fees under the EAJA is

dependent on the facts of each case, and courts have awarded attorney’s fees above the typical

range. Hensley v. Eckerhart, 461 U.S. 424, 429 (1983); see also Scogin v. Colvin, 2013 WL

5972201 (M.D. Ga. Nov. 8, 2013) (finding 46.85 hours to be reasonable); McCollough v. Colvin,

2013 WL 2458417, at *2 (M.D. Ga. June 6, 2013) (finding 50.2 hours to be reasonable).

       Here, Plaintiff is requesting an award of attorneys’ fees for 42.7 hours worked. The

undersigned finds that 42.7 hours is generally reasonable for this particular case as the transcript

was nearly 1,200 pages. See Roberts v. Colvin, 2013 WL 3158103, at *1-2 (M.D. Ga. June 20,

2013) (finding 47.35 hours was reasonable when the administrative record was over 600 pages);

Jipson v. Comm’r of Soc. Sec., 2014 WL 2951824, at *3 (M.D. Fla. July 1, 2014) (noting that

“[t]he [over 1,000 page] transcript would also require counsel to expend additional hours for the

preparation of the Brief. While the Court acknowledges that the hours expended may be higher



                                                 2
          Case 1:19-cv-00057-TQL Document 26 Filed 03/26/21 Page 3 of 3




than some other attorneys expend on these tasks, the Court does not find that the hours expended

were unreasonable”). Further, this Court has cited other case decisions finding that the average

time spent writing a brief for a non-complex social security case is twenty hours. Marshall v.

Astrue, 2011 WL 2604768, at *3 (M.D. Ga. May 10, 2011) (citing Jackson v. Astrue, 2010 WL

2332069 (N.D. Fla. May 11, 2010)). Despite such a lengthy transcript, the Court notes that

Plaintiff’s counsel only spent 15.4 hours, which is less than the average, drafting the brief in this

case. (See Doc. 23-1).

                                             CONCLUSION

       Thus, for the foregoing reasons, Plaintiff’s Motion for Attorneys’ Fees (Doc. 23) is

GRANTED. Plaintiff is awarded attorneys’ fees in the total amount of $8,758.62, for 42.7 hours

of attorney work.

       Pursuant to the dictates of Astrue v. Ratliff, 560 U.S. 586 (2010), payment should be made

payable to Plaintiff and delivered to Plaintiff’s counsel, unless Plaintiff does not owe a federal

debt. If the United States Department of the Treasury determines that Plaintiff does not owe a

federal debt, the Government may accept an assignment of EAJA fees and pay fees directly to

Plaintiff’s counsel.

       SO ORDERED, this 26th day of March, 2021.

                                                      s/ THOMAS Q. LANGSTAFF
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
